Mb. Justice Wole
delivered the opinion of the court as follows:
This case was brought in the Municipal Court of Maya-güez where the first trial was held on the 26th day of August, ultimo; a second trial was held in the district court for that district on the 11th day of November, following, on the appeal taken by the said defendant from the sentence rendered by the municipal court, under which he was fined in the sum of $60, and in default thereof to be imprisoned for sixty days in jail. The district court under date of November 14, 1904, found the defendant guilty of the crime of embezzlement, and imposed upon him a fine of $80 and costs in both instances, or in default thereof to be imprisoned in jail, pne day for each dollar unpaid.
An appeal to this court was taken by the said defendant, but in the record transmitted by reason of said appeal there is no copy of any material pleadings, except the complaint, nor is there any allegation made by the appellant of having *23liad no knowledge of the nature of the charges preferred against him.
There is no hill of exceptions and no record of the evidence introduced, and inasmuch as it does not appear from the record that any error has been committed by the court below in the rendition of its sentence the same should be affirmed with costs taxed against appellant.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Higueras and MacLeary concurred.